Case 4:20-cv-00299-JM Document 31 Filed 07/28/20 Page 1 of 22

'IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

JAMES 3. SWAIN
#259133
Vv CASE NO. 4: 20-CV-00299-3M

JON R. SANFORD,

SAMUEL J. PERVIS DEFENDANT

PROPOSED AMENDED COMPLAINT FOR

MOTION TO AMEND THE PLEADINGS

FOR REQUIRED JOINDER OF PARTIES
FILED ON 7/14/2020

Plaintiff Sutmits the Proposed Amended Complaint for the Required
Joinder of Parties Motion Bocument 29/0 Date Filed 07/14/2020.

RESPECTFULLY SUBMITTED,

JAMES 3. SWAIN #269133

GUS HARFISON CCRRECTIONAL FACILITY
2727 EAST BEECHER STREET

ADRIAN, MI 49221

CERTIFICATE OF SERVICE
I, James 3. Swain, Plaintiff in this cause of actton, by my signature
below, certify that J have mailed by U.S. First Class Mail, postage prepaid,
the foregoing Proposed Amended Complaint for Required Joinder of Parties and
Mction to Grant Order of Service to gon R. Sanford P.O. Box 6111, Edmonds,
WA 98626 on the 23rd day of Suly 2020.

DATE: -o. 80 ; ) Cronmid Anon.

JAMES ¢. SWAIN

 
Case 4:20-cv-00299-JM Document 31 Filed 07/28/20 Page 2 of 22

‘IN THE UNITED STATES DISTRICT OOURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION
JAMES J. SWAIN
#259133

Ve CASE NO. 4:20-CV-00299-JM
JURY TRIAL DEMANDED
JON R. SANFORD
SAMUEL J. PERVIS DEFENDANT'S

 

1. The Plaintiff James J. Swain #259133 is a Citizen of Michigan
and is a ;risoner in the Michigan Department of Corrections at Gus Harrison
Correctional Facility 2727 East Reecher Street, Adrian MI 49221. Plaintiff

has been a ;risoner since 2002 to present day 2020.

2. Defendant Jon R. Sanford was a Citizen of Arkansas and is now
a Citizen of Washington State and at ail times pertinent herein was an
Attorney at Law and Licenseé to practice in the State of Arkansas and
engayeé in his practice in his profession and now locating his professional

office at P.0. Box 6111, Edmonds, WA 98026, Tel (479)968-5400
Case 4:20-cv-00299-JM Document 31 Filed 07/28/20 Page 3 of 22

3-6 Defendant Samuel ¢. Pervise is a Citizen of Arkansas and
pertinent herein has his principal place of business in Arkansas as a
business owner of Heritage Land Company LIC. Having arranged the business
aureenents between Parties. He is being sued in his individual ané Licensed
business capacity.

PLAINTIFF PLEADS

4. Defendant Gen RK. Sanford was in Contractual acreement with the

Plaintiff through a signed Power of Attorney beginning on February 23, 2015

anc ending by resignation on February 18, 2018.

5. Defendant Samuel J. Pervis was in Contractual agreement. with
Plaintiff through a signed Contract beginning February 23, 2015 and endiny
around the time of November 2017 at the completion of the final back

paynents from SWN ang SEECO INC.

6. Defendant's Jon R. Sanford and Samuel J. Pervis are
responsible for initiating legal agreements callee Transfer Orders with
Southwestern Energy LLC. and SEECO Inc. and other Oil and Gas Preduction
Companies in asseciation with the Mineral Deec in Arkansas and Texas around
the time of dune 2015 without properly giving Flaintiff Informed Consent ard
@ professional plan to protect Plaintiff's assets resvited in injury to

Plaintiff and Plaintiff re,uests relief on his claim.

7. Defendant's Jon R. Sanford and Samuel jg. Pervis are
resporsible for contacting ArkansaS State Auditor and signing lecal Claim
Decuments and collecting at least $70,000 dollars without Proper Informed

Consent, and a ;rofessionai plan to protect Plaintiff's essets resuited in
Case 4:20-cv-00299-JM Document 31 Filed 07/28/20 Page 4 of 22

.

injury to Plaintiff and Plaintiff requests relief on his claim.

8. Defendant's Jon R. Sanford and Samuel J. Pervie are
responsible for the legal process of Filing Quick Claim Deeds en Plaintiff's
Mineral Deed and transferring 30% of the Mineral Deed tc Samuel 3. Pervis
without Proper Informed Consent. Plaintiff on that day he signed that legal
documentation had read through it and did not understand the infermation and
was told that an sttorney from Arkansas was going to properly explain the
matter. Plaintiff did not realize that the Defendant's had contractually
lcckead Plaintiff inte a deal that was fundamentally unfair and deprivee
Plaintiff of Protection of said assets efter collection of which resulted in

injury; and Plaintiff is seeking relief on his claim against Defendant's.

9. As a result of these Defendant's practice in law and business,
wherein claims of Attorney Malpractice and Fraudulent Concealinert and the
Conversion of Plaintiff's Froperty and alse the Breach of Fiduciary Duty and
the Preach of Written Contract and Verbal Contract among the Farties did

take place in Arkansas Jurisdiction.

10. The settlement in reference to Plaintiff's descendants estate
was the full process of administration, distribution ané closing. The
Mineral estate and collection totaling more then $250,000 dollars. Under
supervised legal administration by the Defendant's. The terms of the
settiers intent to collect and transfer assets of Philip dg. Swain Hires and
hoid the Mineral estate and collected interest in an establisheé Trust

Ayreement to Protect. Plaintiff dames ¢. Swain.
Case 4:20-cv-00299-JM Document 31 Filed 07/28/20 Page 5 of 22

SURISDICTION 4AND VENUE

11. The United states District Court for the Fastern District of
Arkansas has jroper duriséiction under TITLE 28 U.C.S. 8 1332(a)(1)
DIVERSITY JURISDICTION. And TITLE 28 U.S.C. § 1391(a)(2) DISTRICT COURTS
VENUE. As the district courts shall have oriyinal jurisdiction of al1 civil
actions where the matter in controversy exceeds the sum or value of $75,000,
exclusive of interest snd costs, and is between (1) citizens of different
states. And under § 1391(a)(2) A civil action wherein jurisdiction is
founded only on diversity of citizenshiy may, be brought only in (2) a
judicial district in which a substantial part of the events or omissions
giving rise to the claim occurred, or a substantisl part of the property

that is subject of the action is situated.

STATUTE OF LIMITATIONS

12. Ark.Ce@e Ann. 16-56-105(1) Actions with limitations of three
years is inapplicable because Defendant's were providing James 5. Swain with
Neyligent ieyal representation under a Contract and Power of Attorney within
the three year Statute of Limitations jperiod. Defendant's service under
Contract to Plaintiff, "client-lawyer" is within the three year time
limitation. Plaintiff alsc Pleads that the Statute of Limitations under
Fraudulent Conversien had been suspended alleging Concealment of the Fravd,

which tolls the Statute until Plaintiff discovered it.

STATEMENT OF FACTS

"See Attached Document"

PLAINTIFF'S ALLEGATIONS OF LEGAL MALPRACTICE AND FRAUD
Case 4:20-cv-00299-JM Document 31 Filed 07/28/20 Page 6 of 22

13. Plaintiff was contacted by a business in the duriséiction of
Arkansas nemeg Hericvaye Lane Campeny LLC. The owner of this business Samuel.
3» Pervis solicited Plaintiff with a business ,roposal while Imprisoned in a
Correctional Facility. The soliciteé information placea Plaintiff in a
oisaévantayed situation under Michigan Law and the Tribunal Laws cf the
Michigan De,artment of Corrections. Plaintiff was yiven a choice to except
this business proposal or lose the property. This leveraged ,osition in the
solicitation by Defendant ieft Plaintiff in a vulnerable position and
Plaintiff re,uested explicitiy to Defendant Samuel J. Pervis for Protection

by setting up a Trust Ayreement.

14. Attorney Jon R. Sanford was hired by Samuel Jd. Pervis of
Heritage Lando Company LIC. to begin the legal process of Deed Redemption and
surpmitting Claims with the Arkansas State Auditor to collect thousands of
@ollars and enter into legai agreements called Transfer Orders with the Oil
and Gas Production Companies {n the Jurisdiction of Conway and Van Buren
County Arkansas around the time of June 2015 without any initial knowledge
Or proper ‘Informed Consent from Plaintiff without professionally developing
a plan to protect Plaintiff's assets. Plaintiff is requesting relief on my

Claim of injury.

15. Plaintiff was not in control and was being directed by
Defendant Attorne, and business owner without having any understanding of
what Plaintiff sign onto when he sign that Contact and Power of Attorney.
The Defendant's did not try to offer Full Disclosure of the Mineral estate

refore unfolding the ,~rocess of entering into legal agreements and
Case 4:20-cv-00299-JM Document 31 Filed 07/28/20 Page 7 of 22

coliection of assets and transferring assete without reing informed of
Plaintiff's rights and liatilities. This was the first time Plaintiff hearé
of this Inherited jpcsition ané was not able to even investigate the
situation

or even understand if Plaintiff was being offerec a fair business Lroposal
for the collection of the Property interest on the Mineral Deed without
performing the revuested Protection and placing assets in a Trust Agreement.

Plaintiff is re,uvesting relief on his claim of injury.

16. Defendant Gon R. Sanford is allecedly an attorney skiiled in
law, supposedly possessing the degree of ability, diligence, skill and
training possessed and used by professional attorneys practicing law in the
State of Arkansas under the Professional Conduct Rules for licensed
Attorneys.

17. Defendant Attorney had a duty and oblivation to Full
Disclosure to his client, teing that there was a Conflict of Interest. in
taking employment with Samuel J. Pervis and representing Plaintiff under a
Power of Attorney while under the disability of imprisonment and in
violation of Michigan Lawe by enteriru into a business agreement and
Carrying out the process of DEED REDEMPTION and CLAIMS COLLECTION and legal
agreement's called TRANSFERER ORDERS on Plaintiff's Mineral estate that was
transferred to heirs by legal actions the Defendant's were undertaking

without proper Informed Consent to the Conflict of Interest.

18. The Defendant Attorney did not lawfully adhere to the Codes
of Professional Responsibility under Arkansas iaw or the Canons of this

Attorneys ethical conduct when representing a client under the disability of
Case 4:20-cv-00299-JM Document 31 Filed 07/28/20 Page 8 of 22

imrisonment by conducting a business agreement against the law and = in

Conflict of Interest.

19. Defendant Gon R. Sanford and Defendant Sanvel J. Pervis cid
not make an effort to explain the land matter before Fraucviently soliciting
Plaintiff on a surprise attorney visit to have Plaintiff siyn legal

documents.

20. The lack of Full Disclosure by Defendant's was the ;roximate
cause by this attorney and business owner. This action constitutes
Fraudulent Concealment and Fraudulent Conversion of Plaintiff's
property. This actior also constitutes a violation of the Law as Defendant's
had direct knowledge that  ,roperty settlement contract in cannection with
Plaintiff being a prisoner in the Michigan Department of Corrections would
result in consequences at the time the attorney took the action against the

Plaintiff and rellef is requested in this cause of action.

21. Piaintiff had not been informed of a Company called
Southwestern Energy LLC. until much latter. Informed Consent would have
resulted in a different outcome for Plaintiff hecause Plaintiff would not

have signed a Contract or Power of Attorney.

22. In dune 2015, the Defendant's Jon Rk. Sanford and Samvel
G. Pervis contacted Southwestern Energy Company in Arkansas and Texas ané
regan signing Legal Transferer Orders and conmunicating to the Accounting
Departments on Plaintiff's Mineral Interest. Defendant's ¢2vided Plaintiff's

MINERAL DEED with a QUICK CLAIM DEED ‘TRANSFER without. Plaintiff's
Case 4:20-cv-00299-JM Document 31 Filed 07/28/20 Page 9 of 22

understanding of what @ Mineral Deed was or even the large sum of money
connected to such a Mineral Deed. Plaintiff did not receive Informed Consent
before Defendant's tcok there actions against the Plaintiff and relief is

re,uested on this claim.

23. Defendant's Fraudulently Concealed the identity of
Southwestern Energy LLC. and SEECO Inc. and other companies and did not

explain these matters.

24. At all times pertinent hereto, Defendant's owed to Flaintiff
a duty to render ané provide legal services in conformity with the accepted
Standards of j;professicnal legal practice and the Arkansas Rule of
Professional Conduct and Canons, and to exercise gkill, cere, discretion,

and judgment in the conduct and management of Plaintiff's collected estate.

25. At all times ,jertinent hereto, Defendant Attorney Jon
R. Sanford under a Power of Attorney to Plaintiff imposed a strong
affirmative duty in a fiduciary relationshi; to client to eliminate the
necessarily inherent perce,;tion that lawyers duty or the one hand to fully
re,resent Plaintiff in the estate collection might effect, or be affected by
responsibilities and obligations created by the family friendships in
essociation and arising out of the business transaction with Samuel

cg. Pervis of Heritage Land Company LIC.

26. Defendant Attorney Jon R. Sanford bad a legal duty under
Arkansas Professional Conduct Rules to not except employnent from Samuel

J- Pervis of Heritage Land Company LLC. because the interest of his client
Case 4:20-cv-00299-JM Document 31 Filed 07/28/20 Page 10 of 22

was in contrast different from the interest of other clint in the
representation under Power cf Attorney to render Inforned Consent and
Protection to Plaintiff before carry»iny ovt legal transactions of
Piaintiff's Mineral assets and therefore injuring Plaintiff by carrying out
the instructions of Samvel J. Pervis and the Fraudulent Contract. Therefore

relief is re,uvested on Plaintiff's claim.

27. Defendant Samuel J. Pervie héreé an attorney in Michigan named
Mike W. Colton to directly solicit Plaintiff who was under the disability of
imrisonment in the Michigan Department of Corrections and secure a
Signature on @ Contract and Power of Attorney without first giving Plaintiff
sufficient information and time to make an Informed Decision akout the
presented ;roposal in the documents being proffered te Plaintiff. Plaintiff
cid not receive Informed Consent from Mike W. Colton and was not even given
a copy Gf the Contract or Power of Attorney docunents. Plaintiff was told
that this attorney was not allowed to hand off documents to Plaintiff and
was further told that an attorney in Arkansas would further explain the land
matter and protect Plaintiff. Defendant's deceived Plaintiff into this

ayreement. and Plaintiff is re vesting relief on his claim.

28. Defendant Attorney Jon R. Sanford had a duty as attorney to
cilernt tc disclose all information relevant to the jroposed business
arrangement cof the Parties hefore agreein, to the terms set forth in the
Contract and Power of Attorney. The Plaintiff had not heen Informed by

Samuel Gg. Pervis or Attorney as to the ex:rlanation of the this Minersl Need

and the large sum of money to be collectecé cr even the course of direction

 

ty which these Defendant's were going to take with Plaintiff's Mineral
Case 4:20-cv-00299-JM Document 31. Filed 07/28/20 Page 11 of 22

estate.

29. Defendant don R. Sanford and Samuel J. Pervis should not have
Concealed from Plaintiff the contents of the Mineral Deed and the collected
‘Interest of the Property or enter into Legal Contracts called Transfer
Orders with Cil and Cas Production Companies without Expressed or Implied
Disclosure. The conse,uences cf this action on Plaintiff without taking the
proper steps to Frotect Plaintiff, and of which the Defendant's had a
responsibility to carry out Plaintiff's request of ;lacirg assets in a
Protected Trust Ayreement. These actions bk, the Defendant's resulted in

Injury and Plaintiff rejuests relief on his claims.

30. Plaintiff at different times re.uested from attorney, and
tusiness owner that a€@ Trust be established and when that reguest was iynored
Plaintiff sent so letter ta Defendant Attorney re,uesting that a safety
Ge,osit box be opened to protect Plaintiff's assets. Defendant sent a letter
back and resisted any ideas Plaintiff jut forth. In a latter letter
Defendant Attorney treated Plaintiff hostel and threatened tc resdiun his
role as attorney for Plaintiff. Plaintiff wanted to protect the Inherited
money from the State of Michigan making claim against the assets but the
Attorne,; Defendant would not follow Plaintiff's instructions to protect the

assets. Plaintiff is rejuesting reilef on his claim of injury.

31. Plaintiff at ali times herein, relied completely on the
professional advice, counsel, judyment. and legal skill of Defendant, and on
his expressed or implied promises, assurances and representations that

Plaintiff's legal representation was being ccometently handled and in alt

10
Case 4:20-cv-00299-JM Document 31 Filed 07/28/20 Page 12 of 22

concerning Plaintiff's Frotection of Mineral estsete, believing that. the conduct
of his advice by Defendant would be in accordance with the standards of
professiocnal legal practice, Pursuant te the Arkansas Professional Cenduct Rules

end Cenons.

32. Defendant Attoxney dishonestly misrepresented to client in siored
letter the preffered instructiens of distributing assets in « trust
acceunt. This prefferec positier was dene in direct cppesitien te the requests
ef Samuel 3. Pervis ané Plaintiff Games ¢. Swain. This request had been for the
Protection of Plaintiff's assets by establishing a Trust Instrument. This would
heve keer a level writing Pefendant Attoxney weuld have been familiar with as a
professienal Atterney. Defendant Atterney meade the negligent decisier te place
Plaintiff's cellecteé Mineral estate in a bank trust acceunt which left
Plaintiff unprotected fran crediters. Plaintiff is requesting relief en his

Clein of injury-

33. Ayproximately June 2017, Plaintiff centacts by letter ané phene
cenversation and inferrs Defendant Attorney thet he is arranging with « friend
te purchase a heuse in Mle, Michiuen fer the agreeé upen price ef $20,000
@ellars frem Katy FRheées. The Defendant Attorney agree@ te perfern this

instruction ané te release the funds when the Deed te the louse was presented.

34. Defendant Atterney did net. perferm the agreed upen instructler
and rade the parties perferm instcuctiens that were net authorized by Pleintirr
ané extended the time the parties were te cemplete the agreement and verbal
centact ef the parties. Defendant Atterney preffered te Plaintiff that a real

estete cenpany in Michiger' sheuld alse cenfimm the Title that was presented by

il
Case 4:20-cv-00299-JM Document 31 Filed 07/28/20 Page 13 of 22

the parties. Defendant. centracted with Esceda Ceunty Alstract fer an aédéitienal
Title search. Payment was nade ané a respense was cenpleteé by Esceda Ceunty
Abetaect cenfizsming Title ané the Farties had legal éecunentatien frem a Frebate
Ceurt Hearing shewin, that the Katy Fhedes was the estate representative. The
Defendant Atterney dié net distritute the funés te the parties but centinued to
extend the tine by making issve with service érive éescriptions. Plaintif£f did
net autherize Defendant te cerntinue te preffer Plaintiff with these matters, ané
by censejuence extended the tine by which the parties were te cenplete the

agreement. Plaintiff is requesting relief en his claim ef injury.

35. Plaintiff requested by letter and had a phene cenversatiens with
Defendant Atterne, within this sane time perled te release frem Plaintiff's
trust acceunt $17,000 te Stever Straukel se he ceuld purchase a truck fren a

gealershiy fer Plairtiff.

36. Defendant Atterney Jen R. Sanferd had a phene ceonversatien with
Steven Stxravbel ané sent te Attorney Jen FP. Sanfexé threugh e-mail bank wire
centact infernatien but Defendant stepped the transaction ané woulé net cenply
with re juest te distcibute funds frem Plaintiff's teust acceunt. The fellewing
day Defendant and Plaintiff received a Cemplaint fxem the Michigan Atterney
General, Freezing assete. Plaintiff beileves the Defendant had beer acting
stranye and believes Defendant had beer in cenaunicatien with the Michigan State
Official's yriex te the Cemplaint being file€d and that Defendant had been
withhelding distcibutien ef funds fron Plaintiff's trust acceunt. Plaintiff is
seeking relief frem the Defendant fer breach ef his fiduciary éuties and

withheldin, requests te Gistcibute funds fren Plaintiff's trust acceunt.

12
Case 4:20-cv-00299-JM Document 31 Filed 07/28/20 Page 14 of 22

37. Defendant Jon R. Sanford as Pewer of Attorney; and does held
authority over Flaintiff's trust account. The Propexty interest from the Mineral
estate was collected by this Defendant Attorney and divided with other Defendant
Samvel 3. Pervis. Defendant Attorney charged Attorney fees during the two and
half year period and cellected at least $40,000 dollars in fees and profited off

Plaintiff's Mineral estate.

38. The Defendant's profited on Plaintiff's Mineral estate and
Plaintiff iest the entire cellected estate because the Defendant's 6id not
Protect Plaintiff by setting up a Trust Instrument. Plaintiff requests relief on

his claim eof injury.

39. Defendant Attorney had a duty te client to Frotect client's
cellected Mineral estate by carrying out che instructions of Defendant Samvel
5. Pervis and Plaintiff when a request to establish a Trust Agreement te Protect
client. The. Defendant's negligence by not follewing through with the requested
Protection of client was the proximate cause for the entire loss of Flaintiff's

collected Mineral estate.

40. At all times pertinent hereto, Defendant's owed to Plaintiff a
duty to render and p»revide leyal services in conformity with the accepted
standards cf jrofessional legal jractice and Pursuant te the Arkansas
Professional Conduct Rules and Canens, and to use and exercise reasonably skill,
care, Giscretion and judgment in the conduct and manayement of Flaintiff's

Mineral estate.

41. Approximately October 2017, Defendant Jen R. Sanford sent in the

13
Case 4:20-cv-00299-JM Document 31 Filed 07/28/20 Page 15 of 22

mail a phete cepy ef a reyalty check frem Seuthwestern Enercy te Piaintiff at.
the Gus Harrisen Cerrectienal Facility. Defendant in the previeus twe and half
year prefessienal relatienship has never sent in the mail te Plaintiff a phete

Ce,py of a royalty check fren Seuthwestern Energy.

42. Defendant Atterney Jen R. Sanferdé is respensible fer beginning
the Investigatien ef Fiaintiff by the Cerrectienal Facility an@ is alse
respensible fer the vielatien ef Pelicy Directive 05.03.118 ané enterin, inte a
business enterprise with Plaintiff and therefere respensible fer the applicatien
ef the Cerrectienal Facility Reimbursenent Act against Flaintiff. Defendant Jen
R. Sanferé was negligent in entering inte a business enterprise ayreement and
fex sending in the nail a phete cepy of a check in vielatien ef Policy Directive
thereby revealing te the autherities at the Correctienal Facility that Plaintiff
had assets that this Atterney cellecteé and prefited ef eff, by which the
Attorney General ceuld apply the Correctional Facility Reinrhursenent
Act. Plaintiff is rejuesting relief on his claim ef injury from the negligent

acts of Defendant Attorney.

43. Defendant Atterney Jen R. Sanferé was centrary te the duties
herein set fexth, was prefessienal negligent and breached and emitted his duties
te Plaintiff in the fellewing abeve ,aragraphe and when:

(a) Defendant faileé te handle legal matters fer the Plaintiff in a competent
manner, with adejuate ;re.paration censidering the circumstances that Defendant's
client was in the Michigan Department of Cerrectiens and Defendant neglected his
éuty te client te not damage client by rsevealing infermatien te the Cerrectienal

Facility that weuld result in the cenfiscatien ef Plaintiff's cellecteé Mineral

14
Case 4:20-cv-00299-JM Document 31 Filed 07/28/20 Page 16 of 22

estate. Plaintiff is recuesting relief en his claim ef injury.
CANON 7 DR 7-101(A)(3).

(b) The Defendant Gen R. Sanford betrayed the Cenfidence of his client and
Censpired with Michigan State Official's and deprived Piaintiff ef his rights by
vielating Attexrney-Client Privileged and Cenfisential Infermatien, by revealing
client's financial ané Preperty secrets that was requested te be held
invielate. Plaintiff requests relief en his claim ef injury.

CANON 1. DR }1-102.(4) And@ CANON 4 DR 101.(B)(1)(2).

{c) The Defendant's Gen R. Sanferd ané Sanuel J. Pervis vielateé Plaintiff's
Substantive Censtitutienal Rights under the Fifth and Feurteenth Amendments ef
the Censtitutien of the Uniteé States. The Defendant's Lursued a ceurse ef
selicitatien te engaye Plaintiff whe was under the disability ef imprisennment,
te entex inte a business enterprise agreenent and vielate the tribunal lawe ef
the Michigan Department ef Cerrectiens. Vielatien ef Pelicy Directive vielated
Plaintiff's Substantive Rights, Rules affecting Rights. When Defendant Atterney
cevealeé Plaintiff's Cenfidential Informatien te the Official's st the
Correctional Facility, allewed the State ef Michigan te apply the State
Cexrcectienal Facility FReimbursenent Act. The Defendant's are respensible for

this claim ef injury ané Plaintiff is requesting relief.

44. Defendant Atterney Jen R. Sanferd owed to Plaintiff-Client James
5. Swain a duty te aveld any Cenflict ef Interest accerding te the Arkansas
Professienal Cenéuct Rules ané Canens.

45. Appreximately January 19, 2018, Plaintiff ané [efendant receive

15
Case 4:20-cv-00299-JM Document 31 Filed 07/28/20 Page 17 of 22

netice ané a Cemplaint frem the Attexney General of Michigan. Plaintiff's trust
acceunt in Ackansas and renthly reyaities frem Seuthwestern Energy Cempany vere

Ordered Frezen by the Michigan 16th Ciecuit Ceurt pending a Shew Cause Hearing.

46. Plaintiff called en the phene Defendant Jen R. Sanferdé and asked
fex his legal ceunsel and representatien in the Shew Cause Hearing. Defendant
stated that Flaintiff sheuid ge te the jprisen law library fer legal
help. Plaintiff receives a letter frem Defendant Atterney resigning his rele as

Atterney-In-Fact fex Flaintiff.

47. Appreximately January 2018, The 16th Circuit Ceurt Ordered
Defendant Gen R. Sanford to ceveal all asset valuatiens ané trust acceunt
balances and infernmatien that was requested held invielate by Flaintiff and was
Attorney-Client Frivileged. Defendant by letter te the Atterney Ceneral willing
witheut Plaintiff's Infermed Censent sent all the infezmation that the Ceurt had
reuvested. Defendant Atterney had willing sukmitted witheut a preper éefense fer
Client te the imroper Juriséictien ef Michigan as Defendant wes an Arkansas
Citizen and ferwardeéd te the Atterney General a11 information ef Plaintiff's
Mineral estate and trust acceunt se the 16th Circuit Ceurt ceulé attach and
xender Judgement against Defendant's client and therefore vielating Arkansas
Professienal Cenduct Fules. Plaintiff is vequesting relief en his claim ef
injury of betrayal.

48. Appreximately March 2018, A Gudgement was Ordered against
Plaintiff and Defendant sen R. Sanford betrayed the Cenfidence of his client and
willingly svubmitteé as an Arkensas Citizen te the Michigan Juriséictien ef the

Jéth Circuit Ceurt and Fraudulently Cenverteé Plaintiff's trust acceunt te the

16
Case 4:20-cv-00299-JM Document 31 Filed 07/28/20 Page 18 of 22

Attorney General cf Michigan without Plaintiff's consent to do so. Plaintiff is

re,vesting seiief on bis claim of injur, from Tefendant germ PF. Sanford for bis

letwazai of clients trust.

49. ferdant Attorney Jon R. Sanford is neglizens in his leyal

repcesentation of his client and the app roxninate cause of his Malpractice that

aa
7
&
yr

caused Injury te Plaineif

(a) Neyligently being unprofessional in his duties to protect client and not
follow thavuyh with client's reyuest of setting up a Protected legal Instrument
once Defendganc collected the Mineral estate therefore violating the Arkansas

Peofessional Comioct Rules of Atrorney-Client relationshi, and Canens.

> os

(eb) Ey not affording his client the right to Full Disclosure and Fraudulentiy

Concealin, the saistence of an Souchwestern Energy Compeny and collecting Largs

guts of mou, om Plaintiff's Mineral estate in Arkansas. Deferdant Attorne;,
n@yliyencl, anc wilifuliy wichhelo Information Material wo ce client's decision

TO ,ursue a different course of action in the Mineral estace Is a breach of

Attorneys “aut, of care" to handle a legal navtter encrusted to him.

(c) ‘By soo affording tis client the right to Le fully Informed in Full
Disclosure reyardin, the direction and intentions of Attorney Defendan and
Defendant Samuel 3. Parvis cf Heritage Land Company LIC. by Fraudulently
Converting Plaintiff's Mineral Acres and collected estate for chere profit and

did not Protect Plaintiff with a simply Trust Instrument and therefore injuring

Plaintiff in this cause of action. Plaintiff rejuests relief on his claim

17
Case 4:20-cv-00299-JM Document 31 Filed 07/28/20 Page 19 of 22

CANON 5 DR 5-106.(A) DR 5-107.(A)(1)(2)(B).

(¢) By net pexfexming his legal ¢éuties and respensibilities as a fiduciary
agent te his client when Defendant weuld net make payment fex the arranged heuse
ang truck purchase ané therefere vielating the Arkansas Prefessienal Cenduct

Rules and Canens. CANON G DR 9-102.(4).

(e) By teing necligently ixrespensible and damaying client by revealing a
Cenfldence of the client and Initiating an Investication of his ciient by
sendin, a photo copy of a check to a Correctional Facility ané vielating
Arkansas Professieral Cendéuct Fules and Injurin, Fliaintiff by such conduct.

CANON 4 DR 4-101.

(f) Ey breaking Attorney-Client Confidentiality and making a decision without
ciient's Censent and send by letter client's financial and Mineral Information
to the Attorney General and J6éth Circuit Court in Michigan without proper
Jurisdiction of Complaint and Final Order to Attorney Defendant aS an Arkansas
Citizen to forward client's trust account. Defendant's state of ming of this
betvayal was intended with Malicious Intent to wiliincly submit to the
Suciediction of the Michigan Court without putting forth a defense for client or
without client's Informed Consent or authority and therefore injured

Plaintiff by his neyligence. Plaintiff is seeking relief on bis claim of Injury.

(5} By net choosin, to decline emloynent from Samuel J. Pervis of Heritage
Land Comany LIC. and making a éecitsion to entex inte legal agreerents with O41
and Cas Companies and collecting Plaintiff's Mineral estate from the Arkansas

State Auditor without Plaintiff receiving Full Disclosure about the

18
Case 4:20-cv-00299-JM Document 31 Filed 07/28/20 Page 20 of 22

Property. Plafntiff was in the Michigan Department of Corrections and had no
knowledve or the ability to gain knowledge about what the Defendant's had been
soliciting, to Plaintiff. when Plaintiff siyned that Documentation and entered
into this business enterprise did not understand anything about Plaintiff's
liabilities or that he was in violation of the ftaw and that Defendant's had not
Protected him and that Defendant's would collect all that money and betray
Plaintiff sc he would loss the entire estate. Plaintiff is seeking relief on his
Claim of injury.

CANON 5 PR 5-101.(A) (B)(1)(2)}(3). CANON 6 DR 6-102.(A).

50. As a result of the breaches and omissions of duty and the
Tefendant's carrying out there Fraudulent Conversion and by Fraudulently
Concealing Plaintiff's Mineral estate, the Plaintiff has sustained damages as a

proximate result thereof which Iinctude, but not limited to, the following:

(a) Neglected a legal matter by not protecting client's Mineral estate with the
re,uested Trust Tnstrument.

{b) Ey Frauéuientiy Concealing Plaintiff's Mineral estate and entering inte
enterprise ayreenent without Informed Consent.

(c) By Fraudulently Converting 30% of Plaintiff's Mineral Acres to ¢ muel
c. Pexvis.

(a) By Fraudulentiy Converting 30% of the collected Mineral estate.

(e) By Fraudulentiy Converting 30% of the Mineval Aores to Samvel 3. Fervis and
the undetermined financial ioss that Samuel J. Pervis collecteé on that
Transferred Mineral Acres.

(£) The $40,000 collar profit Defendant Attorney made of Plaintiff during the

administxation of the Minera estate, fees charged to Plaintiff.

19
Case 4:20-cv-00299-JM Document 31 Filed 07/28/20 Page 21 of 22

(4) The Property loss cf a $20,000 dollar howe and a $17,000 dollar truck.

{h) The Fraudulent Conversion of $75,000 dollars fom trust bank account.

(i) When the attorney resigned his position as power of attorney and notified
Southwestecn Enercy and severing of Lease Agreements with owner while owner
was in the Michiasn Department of Corrections and left Plaintiff in the
position of not being able to pay the Mineral taxes alnost resulted in less
of Mineral Deed.

(3) Emotional distress, menteai anguish, frustration, humlijation, and

enbarrassnent. to Plaintiff that has continued for the past three years.

RELIEF SOUGHT
WHEREFORE, Plaintiff seeks Judgement against Defendant's Jon R. Sanford
and Samuel ¢. Pervis for Fraudulent Concealment of Plaintiff's Mineral estate
ané Fraudulent Conversion of the Mineral estate for the Tefendant's own
profit. Plaintiff is aiso seeking Judgement on the many clains of Attorney

Malpractice of don R. © nford in the following proportional amount:

COMPENSATORY DAMAGES
Award to Flaintiff Games 7. Swain $375,000 dollars against tlhe Defendant's
Son R. Sanford and Samuel ¢. Pervis in the proportional amount of damages,

including costs, interests and attorney fees associated with this Civil Suit.

I declare that the statenents above are true to the best of my

information, Knowledge, and belief.

PURSUANT TO 26 U.S.C. § 1746, I VERIFY UNDER PENALTY OF PERJURY UNDER THE

LAWS CF THE UNITED STATES OF AMERICA THAT THE FOREGOING IS TRUE AND CCRRECT.
Case 4:20-cv-00299-JM Document 31 Filed 07/28/20 Page 22 of 22

Fxecuted con this adr

aT a

day of July, 2020.

RESPECTFULLY SUBMITTED,

IN PRO PER

NC ALLEL OD OTN

 

GAMES ¢. SWAIN #259133

GUS HARRISON CORRECTIONAL FACILITY
2727 EAST BEECHER STREET

ADRIAN, MI 4922)

CERTIFICATE OF SERVICE
I, Games 3. Swaln, Plaintiff in this cause of action, by my siynature
below, certify that I have nmalled by U.S. First Class Mail, postage prepaid, the
fore,oing Amended Complaint with Attached Statenent of Facts to JON _R. SANFORD,
P.O. Fox 6113 Fdnonds, WA 98626 or otherwise delivered a copy to him on the

ad day of duly, 2020.

 

ES 5. SWAIN #259133

21
